Citation Nr: 1427209	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from February 1969 to December 1970, including
combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Medical and Regional Office (RO), in Wichita, Kansas.

This matter was previously before the Board in September 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claim has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that an Informal Hearing Presentation was submitted in February 2014 on behalf of the Veteran by his representative.  All evidence contained in the electronic claims file has been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).
A VA outpatient treatment record dated in September 2011 shows that the Veteran had undergone a fee-basis hearing evaluation.  The results of the evaluation were said to have established puretone air thresholds of  normal sloping to profound sensorineural hearing loss in the right ear and normal sloping to severe sensorineural hearing loss in the left ear.  However, the actual audiometric findings are not included in the outpatient treatment record associated with the Veteran's claims file.  As the actual audiometric findings are vital in the application of the rating criteria associated with the Veteran's claim, an effort must be undertaken to obtain the actual audiometric findings.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, in the February 2014 Informal Hearing Presentation, the Veteran's representative indicated that consideration be given as to whether the Veteran's disability merits a higher disability rating on an extra-schedular basis.  In this regard, in a November 2013 addendum to the October 2013 VA examination report, the examiner indicated that the nature of the Veteran's high frequency hearing loss is one where communicative skills are negatively affected under condition where outside noise interacts with the signal of interest.  Following the above development, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall endeavor to obtain the actual audiometric findings that were established during the September 2011 VA fee-basis hearing evaluation.

The agency of original jurisdiction shall also ask the Veteran to identify all locations of VA treatment or evaluation for his bilateral hearing loss and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall consider whether the Veteran has manifestations of the service connected bilateral hearing loss that are not contemplated by the rating schedule; and if so, whether there is evidence of exceptional factors such as marked interference with employment or frequent hospitalization.

If there is a finding that there are manifestations not contemplated by the rating schedule, and exceptional factors; the claim should be referred to VA's Director of Compensation and Pension or Undersecretary for Benefits for adjudication of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b).

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



